DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 2, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the sensors further comprise a plurality of strain gauges, the sensor measurements from the strain gauges proportional to deflection experienced by the proprotor system.”

With respect to claim 14, the prior art fails to teach in combination with the rest of the limitations in the claim: “comprising transmitting the sensor measurements from a plurality of sensors coupled to the proprotor system to a flight control computer;
wherein, determining the tip gap distance based on the sensor measurements further comprises comparing the sensor measurements with a plurality of nominal values for the sensors.”

Claim 3 is objected to due to its dependency on claim 2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. 4,804,905 in view of Vaughn et al. (U.S. Publication No. 2020/0115036 A1).

With respect to claim 1, Ding et al. discloses a tip gap monitoring system for a ducted aircraft having a proprotor system (col. 3, lines 6-12) including a duct and a plurality of proprotor blades (see blades 4 and tip of blade of the rotor 6 shown in Fig. 1a), the tip gap monitoring system (col. 3, lines 25-39) comprising:
a plurality of sensors coupled to the proprotor system (see sensor 1 shown in Fig. 2), the sensors configured to detect one or more parameters of the proprotor system to form a plurality of sensor measurements (col. 3, lines 25-39); and
a flight control computer in data communication with the sensors (see computer 10 shown in Fig. 3; also capacitor sensor 1), the flight control computer including a tip gap measurement module configured to determine a tip gap distance between the duct and the proprotor blades based on the sensor measurements (col. 3, lines 25-39).


With respect to claim 8, Ding et al. discloses the tip gap monitoring system as recited in claim 1 wherein the sensors further comprise a plurality of distance sensors and wherein the sensor measurements further comprise a plurality of tip gap distance measurements (col. 3, lines 25-39).

With respect to claim 9, Ding et al. discloses the tip gap monitoring system as recited in claim 1 wherein the flight control computer further comprises a tip gap determination engine configured to compare the tip gap distance to a tip gap target to determine a tip gap adjustment distance (col. 3, lines 25-39).


With respect to claim 10, Ding et al. discloses a rotorcraft comprising:
a tip gap monitoring system (col. 3, lines 25-39) comprising:
a plurality of sensors coupled to the proprotor system (col. 3, lines 25-39), the sensors configured to detect one or more parameters of the system to form a plurality of sensor measurements (col. 3, lines 25-39); and
a flight control computer in data communication with the sensors (see computer 10 shown in Fig. 3; also capacitor sensor 1), the flight control computer including a tip gap measurement module configured to determine a tip gap distance between the duct and the blades based on the sensor measurements (col. 3, lines 25-39).
  Ding et al. does not disclose a fuselage;
a proprotor system coupled to the fuselage, the proprotor system including a duct and a plurality of proprotor blades.
  Vaughn et al. discloses a fuselage (see element 102 shown in Fig. 1);
a proprotor system coupled to the fuselage (see element 120 proprotor shown in Fig. 1), the proprotor system including a duct and a plurality of proprotor blades (see rotor duct 132 shown in Fig. 1 and rotor blades 131 shown in Fig. 1).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ding et al. to include a fuselage;
a proprotor system coupled to the fuselage, the proprotor system including a duct and a plurality of proprotor blades as taught by Vaughn et al. to be able to provide flight capabilities along with house certain mechanical and electrical components.

With respect to claim 11, the combination of Ding et al. and Vaughn et al. discloses the rotorcraft as recited in claim 10 wherein the sensors are coupled to at least one of the duct or the proprotor blades (see Vaughn et al. rotor duct 132 shown in Fig. 1 and rotor blades 131 shown in Fig. 1).

With respect to claim 12, the combination of Ding et al. and Vaughn et al. discloses the rotorcraft as recited in claim 10 wherein the proprotor system further comprises one or more stators, at least a portion of the sensors coupled to the one or more stators (see Vaughn et al. para 0022, lines 1-4).


 With respect to claim 13, Ding et al. discloses a method for tip gap monitoring for a ducted aircraft (col. 3, lines 25-39), the method comprising:
detecting one or more parameters of a system including a and a plurality of blades to form a plurality of sensor measurements (col. 3, lines 25-39);
determining a tip gap distance based on the sensor measurements (col. 3, lines 25-39); and
determining a tip gap adjustment distance based on the tip gap distance and a tip gap target (using a capacitor sensor 1 to measure the distance of the tip gap shown in Fig. 1).
      Ding et al. does not disclose a proprotor system, a duct and a plurality of proprotor blades.
      Vaughn et al. discloses a proprotor system, a duct and a plurality of proprotor blades (see element 102 shown in Fig. 1; see element 120 proprotor shown in Fig. 1; rotor duct 132 shown in Fig. 1 and rotor blades 131 shown in Fig. 1).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ding et al. to include a proprotor system, a duct and a plurality of proprotor blades as taught by Vaughn et al. to be able to provide flight capabilities along with house certain mechanical and electrical components.

      
With respect to claim 15, Ding et al. and Vaughn et al. discloses the method as recited in claim 13 wherein determining the tip gap distance based on the sensor measurements further comprises determining a respective tip gap distance (see Ding et al. col. 3, lines 25-39) for each of the proprotor blades (see Vaughn et al. element 102 shown in Fig. 1; see element 120 proprotor shown in Fig. 1; rotor duct 132 shown in Fig. 1 and rotor blades 131 shown in Fig. 1).


With respect to claim 16, Ding et al. and Vaughn et al. discloses the method as recited in claim 13 further comprising determining a structural deformity of at least one of the duct or the proprotor blades based on the sensor measurements (see Vaughn et al. element 102 shown in Fig. 1; see element 120 proprotor shown in Fig. 1; rotor duct 132 shown in Fig. 1 and rotor blades 131 shown in Fig. 1);
wherein, determining the tip gap distance (Ding et al. col. 3, lines 25-39) based on the sensor measurements further comprises determining the tip gap distance based on the structural deformity of the at least one of the duct or the proprotor blades (see Ding et al. element 102 shown in Fig. 1; see element 120 proprotor shown in Fig. 1; rotor duct 132 shown in Fig. 1 and rotor blades 131 shown in Fig. 1).


With respect to claim 17, Ding et al. and Vaughn et al. discloses the method as recited in claim 16 wherein the proprotor system includes a stator and determining the structural deformity of the duct further comprises determining an axial load on the stator based on the sensor measurements (see Vaughn et al. para 0022, lines 1-4).

With respect to claim 18, Ding et al. and Vaughn et al. discloses the method as recited in claim 13 further comprising determining the tip gap target based on a flight condition (Vaughn et al. para 0019, lines 1-5), the flight condition further comprising at least one of a flight maneuver or a flight mode (Vaughn et al. para 0019, lines 1-5).

With respect to claim 19, Ding et al. and Vaughn et al. discloses the method as recited in claim 13 further comprising outputting the tip gap adjustment distance in response to the tip gap distance differing from the tip gap target by at least a tip gap tolerance threshold (Ding et al. col. 3, lines 25-39).

With respect to claim 20, Ding et al. and Vaughn et al. discloses the method as recited in claim 13 further comprising determining whether to perform a maneuver of the ducted aircraft based on the tip gap distance (Ding et al. col. 3, lines 25-39).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. 4,804,905 in view of Vaughn et al. (U.S. Publication No. 2020/0115036 A1) as applied to claims above 1, 8-13 and 15-20 and further in view of Nath et al. (U.S. Publication No. 2003/0193331 A1).


With respect to claim 4, the combination of Ding et al. and Vaughn et al. discloses the tip gap monitoring system as recited in claim 1.
The combination of Ding et al. and Vaughn et al. does not disclose wherein the sensors further comprise a plurality of optical gauges.
  Nath et al. discloses disclose wherein the sensors further comprise a plurality of optical gauges (para 0042, lines 1-16).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ding et al. and Vaughn et al. to include wherein the sensors further comprise a plurality of optical gauges as taught by Nath et al. to measure crack depth.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. 4,804,905 in view of Vaughn et al. (U.S. Publication No. 2020/0115036 A1) as applied to claims above 1, 8-13 and 15-20 and further in view of Cahill (U.S. Publication No. 2011/0148396 A1).


With respect to claim 5, Ding et al. and Vaughn et al. discloses the tip gap monitoring system as recited in claim 1.
Ding et al. and Vaughn et al. does not disclose wherein the sensors further comprise a plurality of laser sensors.
  Cahill discloses wherein the sensors further comprise a plurality of laser sensors (para 0034, lines 1-6).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ding et al. and Vaughn et al. to include wherein the sensors further comprise a plurality of laser sensors as taught by Cahill to determine the distance between the sensor and measured object (para 0034, lines 1-6).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. 4,804,905 in view of Vaughn et al. (U.S. Publication No. 2020/0115036 A1) as applied to claims above 1, 8-13 and 15-20 and further in view of Barger (U.S. Publication No. 2016/0200450 A1).


With respect to claim 6, Ding et al. and Vaughn et al. discloses the tip gap monitoring system as recited in claim 1.
The combination of Ding et al. and Vaughn et al. does not disclose wherein the sensors further comprise a plurality of Hall Effect sensors.
  Barger discloses wherein the sensors further comprise a plurality of Hall Effect sensors (para 0015, lines 1-5).
    It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the device of Ding et al. and Vaughn et al. to include the sensors further comprise a plurality of Hall Effect sensors as taught by Barger to allow for fast response and good performance due to its durability.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. 4,804,905 in view of Vaughn et al. (U.S. Publication No. 2020/0115036 A1) as applied to claims above 1, 8-13 and 15-20 and further in view of Potyrailo et al. (U.S. Publication No. 2016/0018381 A1).


   With respect to claim 7, Ding et al. and Vaughn et al. discloses the tip gap monitoring system as recited in claim 1.
    The combination of Ding et al. and Vaughn et al. does not disclose wherein the sensors further comprise a plurality of accelerometers.
     Potyrailo et al. discloses wherein the sensors further comprise a plurality of accelerometers (para 0148, lines 1-7; accelerometer 222, shown in Fig. 6).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ding et al. and Vaughn et al. to include wherein the sensors further comprise a plurality of accelerometers as taught by Potyrailo to determine that the machine is in an active or stationary state (para 0146, lines 1-10).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866